
	

116 S2011 IS: Veteran STEM Scholarship Improvement Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2011
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Cornyn (for himself, Mr. Rubio, Mr. Manchin, Ms. Sinema, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to reduce the credit hour requirement for the Edith Nourse
			 Rogers STEM Scholarship program of the Department of Veterans Affairs, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veteran STEM Scholarship Improvement Act of 2019.
 2.Reduction in credit hour requirement for Edith Nourse Rogers STEM scholarshipSection 3320(b)(4)(A)(i) of title 38, United States Code, is amended by striking more than the standard 128 semester (or 192 quarter) credit hours and inserting at least the standard 120 semester (or 180 quarter) credit hours.  